      Case 2:21-cr-00419-MCS Document 1 Filed 09/07/21 Page 1 of 4 Page ID #:1



 1

 2

 3

 4

 5

 6                                                              9/7/2021
 7                                                                  JB




 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              June 2021 Grand Jury

11   UNITED STATES OF AMERICA,               CR    2:21-cr-00419-MCS
12             Plaintiff,                    I N D I C T M E N T

13             v.                            [18 U.S.C. § 922(g)(1): Felon in
                                             Possession of a Firearm and
14   TEVIN TERRY,                            Ammunition; 18 U.S.C. § 924(d)(1)
       aka “rackedupbitch_h4,”               and 28 U.S.C. § 2461(c): Criminal
15                                           Forfeiture]
               Defendant.
16

17
          The Grand Jury charges:
18
                               [18 U.S.C. § 922(g)(1)]
19
          On or about February 2, 2021, in Los Angeles County, within the
20
     Central District of California, defendant TEVIN TERRY, also known as
21
     “rackedupbitch_h4,” knowingly possessed a firearm, namely, a Ruger,
22
     model Security 9, 9mm caliber pistol, bearing serial number 383-
23
     05416, and ammunition, namely, four rounds of Sig Sauer 9mm caliber
24
     ammunition, each in and affecting interstate and foreign commerce.
25
          Defendant TERRY possessed such firearm and ammunition knowing
26
     that he had previously been convicted of at least one of the
27

28
      Case 2:21-cr-00419-MCS Document 1 Filed 09/07/21 Page 2 of 4 Page ID #:2



 1   following felony crimes, each punishable by a term of imprisonment

 2   exceeding one year:

 3        (1)   Criminal Possession of a Weapon in the Second Degree, in

 4   violation of New York Penal Code Section 265.03.03, in the New York

 5   Supreme Court, County of New York, Case Number 02645-2009, on or

 6   about May 6, 2011; and

 7        (2)   Criminal Sale of a Controlled Substance in the Third

 8   Degree, in violation of New York Penal Code Section 220.39.01, in the

 9   New York Supreme Court, County of New York, Case Number 01735-2011,

10   on or about May 20, 2011.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 2:21-cr-00419-MCS Document 1 Filed 09/07/21 Page 3 of 4 Page ID #:3



 1                              FORFEITURE ALLEGATION

 2               [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

 3        1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 924(d)(1), and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offense set forth in this Indictment.

 9        2.   The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11             (a)   All right, title, and interest in any firearm or

12   ammunition involved in or used in such offense, including but not

13   limited to the following:

14                   i.    One Ruger, model Security 9, 9mm caliber pistol,

15   bearing serial number 383-05416; and

16                   ii.   Four rounds of Sig Sauer 9mm caliber ammunition.

17             (b)   To the extent such property is not available for

18   forfeiture, a sum of money equal to the total value of the property

19   described in subparagraph (a).

20        3.   Pursuant to Title 21, United States Code, Section 853(p),

21   as incorporated by Title 28, United States Code, Section 2461(c), the

22   defendant, if so convicted, shall forfeit substitute property, up to

23   the value of the property described in the preceding paragraph if, as

24   the result of any act or omission of the defendant, the property

25   described in the preceding paragraph or any portion thereof (a)

26   cannot be located upon the exercise of due diligence; (b) has been

27   transferred, sold to, or deposited with a third party; (c) has been

28   placed beyond the jurisdiction of the court; (d) has been

                                            3
      Case 2:21-cr-00419-MCS Document 1 Filed 09/07/21 Page 4 of 4 Page ID #:4



 1   substantially diminished in value; or (e) has been commingled with

 2   other property that cannot be divided without difficulty.

 3                                               A TRUE BILL
 4

 5
                                                          /S/
                                                 Foreperson
 6

 7   TRACY L. WILKISON
     Acting United States Attorney
 8

 9

10   SCOTT M. GARRINGER
     Assistant United States Attorney
11   Chief, Criminal Division

12   JOSHUA O. MAUSNER
     Assistant United States Attorney
13   Deputy Chief, General Crimes Section

14   MARIA JHAI
     Assistant United States Attorney
15   General Crimes Section

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
